Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by David et al., US Patent Appl. Pub. No. 2003/0105932.
Regarding claim 1, David discloses an apparatus (FIG(s) 2 and 6) comprising:
a memory device (FIG. 2) having a low power state and an active state (paragraph 0016, lines 1-3);
a controller (FIG. 2, Memory Controller 202, FIG. 6, 660) configured to provide a clock enable signal (FIG. 2 CKE on line 240, paragraph 0018, lines 1-5, paragraph 0022, lines 1-4), a wake signal (asserting any one of the CS0#-CS3#, FIG. 2, paragraph 0019, lines 6-9, paragraph 0043, lines 1-3, lines 9-12), and a device identification signal (generated on specific chip select line(s) to which the respective chip select signal is deasserted for a predetermined number on consecutive clock cycles – paragraph 0018, lines 10-15, paragraph 0019, lines 1-6, paragraph 0021, paragraph 0043, lines 1-9), wherein the memory device is configured to transition from the low power state to the active state based on the wake signal and the 
Regarding claim 3, David, further discloses the apparatus, wherein the memory device is configured to match the identification signal to a device identification associated with memory device (paragraph 0018, lines 10-15, paragraph 0021, paragraphs 0025 and 0027).
Regarding claim 4, David further discloses the apparatus, as per claim 3, wherein the memory device is configured to transition from the low power state to the active state responsive to the wake signal and the identification signal matching the device identification (paragraph 0018, lines 10-15, paragraph 0019, paragraphs 0021, 0025, 0027, and 0043).
Regarding claim 6, David further discloses the apparatus, wherein the memory device is configured to transition from the low power state to the active state responsive to the wake signal transitioning to an active level and the identification signal (paragraphs 0018-0019, and 0043).
Regarding claim 7, David further discloses the apparatus, wherein the memory device is configured to receive and use a clock signal (FIG(s) 4-5, clock, FIG. 6, CK, CK#) for memory operations responsive to the clock enable signal (inherently disclosed by the definition of CKE signal functionality for memory devices).
8-9, 11-12, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sundaram et al., US Patent Appl. Pub. No. 2008/0155287 (reference submitted by Applicant in Information Disclosure Statement [IDS] dated 09/25/2019).
Regarding claim 8, Sundaram discloses an apparatus (FIG(s) 1-3) comprising:
a plurality of memory devices configured to perform memory operations (FIG. 1, 120-12n), wherein each of the memory devices has a low power state and an active state (paragraph 0013, lines 7-11, paragraph 0016, lines 1-10); and
a controller (FIG. 1, HOST 110) configured to provide a wake signal (FIG. 1, WAK) and an identification signal (FIG. 1, D[15:0]) in common to the plurality of memory devices (paragraph 0012, lines 1-6),
wherein each of the plurality of memory devices is configured to transition from the low power state to the active state based on the identification signal and the wake signal (paragraph 0012, paragraph 0013, lines 1-11, paragraph 0016, lines 1-10, FIG. 3, paragraph 0020), and
wherein transitioning one or more of the plurality of memory devices does not interrupt the memory operations of the others of the plurality of memory devices (paragraph 0021, lines 6-10).
Regarding claim 9, Sundaram further discloses the apparatus, wherein each of the plurality of memory devices is associated with a device identification, and wherein each of the plurality of memory devices is configured to transition based on the wake signal and the identification signal matching the device identification associated with that memory device (paragraph 0013, lines 7-11, paragraph 0020, lines 10-16).

Regarding claim 12, Sundaram further disclose the apparatus, further comprising:
a command/address bus (FIG. 1, bus D[15:0]) coupling each of the plurality of memory devices and the controller in common, wherein the command/address bus is configured to carry the identification signal (paragraph 0012, lines 1-6); and
a wake bus (FIG. 1, WAK bus) coupling each of the plurality of memory devices and the controller in common, wherein the wake bus is configured to carry the wake signal (paragraph 0012, lines 1-6).
Regarding claim 20, Sundaram discloses a method (FIG(s) 1-3) comprising:
selecting at least one of a plurality of memory devices to wake up from a low power state to an active state (paragraph 0013, lines 1-5, paragraph 0016, lines 4-7, paragraph 0020, lines 8-10);
providing a wake signal along a wake bus to the plurality of memory devices; providing an identification signal associated with the selected memory device along a command/address bus to the plurality of memory devices (paragraph 0013, lines 5-7, paragraph 0016, lines 1-4, paragraph 0020, lines 5-8); and
transitioning the selected memory device from the low power state to the active state (paragraph 0013, lines 7-11, paragraph 0016, lines 7-10, paragraph 0020, lines 10-16).
Regarding claim 21, Sundaram further discloses the method, further comprising receiving a memory command and selecting the at least one of the plurality of memory devices based on the received memory command paragraph 0012, lines 16-21, paragraph 0013).
.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vergis et al., US Patent Appl. Pub. No. 2016/0350002 (reference submitted by Applicant in IDS dated 09/25/2019).
Regarding claim 16, Vergis discloses an apparatus (FIG(s) 1 and 9) comprising:
a processor (FIG. 9, processor 910) configured to select at least one of a plurality of memory devices to wake up from a low power state to an active state (paragraph 0093, lines 1-9, paragraph 0094, lines 1-5, paragraph 0102, lines 1-6);
a memory device wake circuit (FIG. 9, REF logic 926) configured to provide a wake signal along a wake bus (paragraph 0029, lines 8-12, paragraph 0036, lines 1-3, paragraph 0104, lines 14-19, paragraph 0105); and
a command generator circuit (FIG. 9, CMD logic) configured to provide an identification signal associated with the selected memory device along a command/address bus (paragraph 0029, lines 4-8, paragraph 0036, lines 4-10, paragraph 0095, lines 16-18, paragraph 0103, lines 1-8, paragraph 105).
Regarding claim 17, Vergis further discloses the apparatus, wherein the plurality of memory devices are coupled in common to the wake bus and the command/address bus (FIG(s) 1 and 9).
Regarding claim 18, Vergis further discloses the apparatus, wherein the processor is configured to receive a memory command and select the at least one of the plurality of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al., US Patent Appl. Pub. No. 2003/0105932 in view of Vergis et al., US Patent Appl. Pub. No. 2016/0350002.
Regarding claim 5, David discloses the apparatus, as per claim 1.
David does not specifically state the controller comprises a memory device wake circuit configured to provide the wake signal and a command generator circuit configured to provide the identification signal.
Vergis teaches a system for memory devices (FIG(s) 1 and 10), wherein the memory controller issues device specific command for self-refresh exit (i.e. exit from low power state) and a unique memory device identifier to the memory device for selectively transitioning the identified memory device(s) out of the self-refresh (paragraph 0023). Vergis further teaches utilizing REF logic 926 for providing the self-refresh exit command (wake signal – paragraph 0029, lines 8-12, paragraph 0036, lines 1-3, paragraph 0104, lines 14-19, paragraph 0105) and CMD logic 924 for generating the identifier (identification signal – paragraph 0029, lines 4-8, paragraph 0036, lines 4-10, paragraph 0095, lines 16-18, paragraph 0103, lines 1-8, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, incorporating the REF logic and CMD logic within the memory controller, as suggested by Vergis, with the apparatus disclosed by David in order to implement the controller comprises a memory device wake circuit configured to provide the wake signal and a command generator circuit configured to provide the identification signal. One of ordinary skill in the art would be motivated to do so in order to reduce the pin count and conform to the power constraints.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al., US Patent Appl. Pub. No. 2008/0155287 in view of Vergis et al., US Patent Appl. Pub. No. 2016/0350002.
Regarding claim 10, Sundaram discloses the apparatus, as per claim 9.
Sundaram does not specifically state each of the plurality of memory devices includes a device identification circuit configured to store the device identification associated with that memory device.
Vergis teaches a system for memory devices (FIG(s) 1 and 10), wherein the memory controller issues device specific command for self-refresh exit (i.e. exit from low power state) and a unique memory device identifier to the memory device for selectively transitioning the identified memory device(s) out of the self-refresh (paragraph 0023). Vergis further teaches register storing unique device ID (DID) to be used for matching with the corresponding memory device identification in order to exit from the self-refresh (paragraph 0035). In Vergis, such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Vergis with the apparatus disclosed by Sundaram, in order to implement each of the plurality of memory devices includes a device identification circuit configured to store the device identification associated with that memory device. One of ordinary skill in the art would be motivated to do so in order to reduce the pin count and conform to the power constraints.
Allowable Subject Matter
Claims 2, 13-15, 19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186